Citation Nr: 0206719	
Decision Date: 06/21/02    Archive Date: 06/27/02

DOCKET NO.  91-40 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of an 
injury to the testicles.

2.  Entitlement to a compensable evaluation for the service 
connected residuals of a shell fragment wound of the perineum 
with retained foreign body.

3.  Entitlement to a rating in excess of 10 percent for left 
wrist disability with traumatic arthritis.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from September 1966 to 
September 1969 and from November 1970 to June 1974.

This appeal arises from a May 1990 rating decision of the 
Chicago, Illinois Regional Office (RO), which granted service 
connection for disability of the left wrist and assigned a 
non-compensable evaluation; and granted service connection 
for shell fragment wounds of the perineum with retained 
foreign body and assigned a non-compensable evaluation.  By 
rating action in June 1992, a 10 percent evaluation was 
assigned for left wrist disability effective from the date of 
claim.  The case was remanded from the Board to the RO in 
February 1992, June 1995 and February 1998.  During the 
pendency of this appeal, the veteran relocated to Missouri 
and his claims are now being handled by the St. Louis RO.

The Board notes that a claim placed in appellate status by 
disagreement with the original or initial rating award 
(service connection having been allowed) but not yet 
ultimately resolved, as is the case here, remains an 
"original claim" and is not a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate compensable evaluations must be assigned for 
separate periods of time if such distinct periods are shown 
by the competent evidence of record during the pendency of 
the appeal, a practice known as "staged" ratings.  Id. at 
126.  Thus, the propriety of the rating from the effective 
date of the award through to the time when a final resolution 
of the issues has been reached, is currently before the 
Board. Grantham v. Brown, 114 F.3d 1156 (1997); Fenderson, 
supra.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The case was remanded from the Board to the RO in 
February 1998 to afford the veteran additional VA 
examinations in order to secure additional evidence to 
adjudicate the issues on appeal.

3.  The veteran was duly scheduled for VA medical 
examinations in September 1999 for the purpose of the 
evaluation of the severity of the left wrist disability and 
residuals of shell fragment wound of the perineum and for the 
purpose of evaluating the claim of service connection for 
testicular disability.

4.  The veteran did not report for the September 1999 medical 
examinations and he has not shown good cause for his failure 
to report.

5.  The totality of the medical evidence shows that the 
veteran's left wrist disability does not result in favorable 
ankylosis in 20 degrees to 30 degrees of dorsiflexion.

6.  The totality of the evidence does not reveal the presence 
of a residual scar which is poorly nourished with repeated 
ulceration, or a scar which is tender and painful on 
objective demonstration, or evidence of a scar which limits 
the functioning of the area relative to the shell fragment 
wound.  

7.  The medical evidence, as constituted, is inadequate to 
evaluate muscle injury, if any, resulting from the shell 
fragment wound.

8.  The veteran does not currently suffer from a disability 
of the testicles. 




CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for the service connected arthritis of the left 
wrist have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, Diagnostic Codes 5003, 
5214, 5215 (2001).

2.  The criteria for the assignment of a compensable rating 
for the service connected residuals of a shell fragment wound 
of the perineum with retained foreign bodies have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, Diagnostic Codes 7803, 7804, 7805 (2001).

3.  A testicular disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(Act), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
which made significant changes in the law.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  
In August 2001, VA promulgated regulations to implement the 
new law. 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The new law applies to all claims filed on or 
after the date of the law, or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. § 
5107 note (West Supp. 2001); see also Holliday v. Principi, 
14 Vet. App. 280 (2001).    

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
in the May 1990 rating decision, the statement of the case 
and the subsequent supplemental statements of the case of the 
evidence needed to substantiate his claims.  The Board finds 
that the information provided to the veteran specifically 
satisfies the requirements of 38 U.S.C.A. § 5103 (West Supp. 
2001) in that the veteran was clearly notified of the 
evidence necessary to substantiate his claim.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  

The new law and regulations also redefine the obligations of 
VA with respect to the duty to assist.   In particular, VA is 
now required to make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate a claim, once the 
claimant submits a substantially complete application for 
benefits.  66 Fed. Reg. 45,630-31 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  In this regard, 
all available medical records have been obtained and the 
veteran testified at a personal hearing at the Board. 

The veteran has also been provided with multiple examinations 
in relation to his claims.  It is noted, however, that 
examinations which are adequate to evaluate his claims, were 
not provided to the veteran following the Board's February 
1998 remand.  In light of the reasons (enumerated below) 
regarding the veteran's failure to report for additional 
necessary examinations, the Board finds that the RO has 
satisfied the new duty to assist obligations.  For these 
reasons, under the circumstances of this case another remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran in this 
case.  There is no reasonable possibility that further 
development of the claim will assist in substantiating this 
claim.


Factual background

A May 1968 telegram to the veteran's family indicates that he 
had received metal fragment wounds to the buttocks when hit 
by a hostile grenade.  

A May 1968 notation shows that the buttock area was cleaned 
and dressed.  The next day there was some discharge from a 
fragment wound.  Later in May, a notation indicates swollen 
testes.  A supporter was provided.  Toward the end of May 
1968, swelling and tenderness were noted in the scrotal area.  

On the February 1974 separation examination, the 
genitourinary system was normal on clinical examination.

Pelvic x-rays taken in January 1990 showed no evidence of 
fracture, dislocation or bone destruction.  Metallic foreign 
body densities were present in the area of the scrotum and 
the superior aspect of the right sacroiliac joint.  

On VA examination in January 1990, the veteran reported that 
he never had any symptoms referable to the genitourinary 
area.  The testes were descended bilaterally and appeared to 
be normal.  There was a pea sized hard and irregular mass of 
the subcue area of the right perineum.  There was no 
tenderness or fibrosis about this mass which seemed fairly 
moveable.  The diagnoses included a history of shrapnel 
fragment wound of the perineum with confirmed retained 
foreign body.  

By rating decision in May 1990, service connection was 
granted for traumatic arthritis of the left wrist and shell 
fragment wound of the perineum with retained foreign body.  A 
noncompensable evaluation was assigned for residuals of shell 
fragment wound under Diagnostic Code 7805 for scars 
(limitation of function of affected part).  

On VA examination of the left wrist in April 1992, there 
appeared to be some swelling of the wrist.  There were 70 
degrees of flexion and 50 degrees of extension.  Ulnar 
deviation of the wrist was to 25 degrees with some pain and 
radial deviation was normal.  There was no deformity.  The 
diagnosis was status post fracture of the left wrist with 
traumatic arthritis.  

A January 1996 report of contact between the RO and a VA 
physician shows that the physician opined that there was 
absolutely no relationship between the service connected 
shell fragment wound and the veteran's right and left hernias 
which had required surgery in October 1990.

On VA examination in November 1996, the veteran was evaluated 
for residual injury to the testes.  On examination the testes 
were descended without masses.  The diagnosis was no apparent 
injury to the testicles based on ultrasound and physical 
examination.  

On VA urology examination in November 1996, the assessment 
was no clinical evidence of injury to the testicles or sexual 
organ.  

On VA examination in April 1998, the veteran complained of 
erectile dysfunction and loss of control of urine.  He 
related these disorders to residuals of shrapnel.  The 
veteran really did not describe any testicular pain.  The 
veteran had never had an urinary tract infection, hematuria, 
urethral discharge or any other voiding symptoms.  On 
examination, the phallus was normal.  Testes were bilaterally 
descended and non-tender.  No masses were felt.  Urinalysis 
showed no evidence of blood or infection.  A bladder 
ultrasound showed a post-void residual of 32 cc's.  The 
impressions were erectile dysfunction, loss of control of 
urine and history of testicular pain.  Recommendations 
included a cystoscopy and an urodynamic profile to evaluate 
the loss of control of urine, penile tumescence testing for 
evaluation of erectile dysfunction and a scrotal ultrasound 
to evaluate the veteran's long standing history of testicular 
pain.

An April 1998 VA nerve conduction study revealed 
electrophysiologic evidence of mild carpal tunnel syndrome of 
the left upper extremity.

On VA neurology examination in April 1998, the veteran 
complained of having trouble holding objects in his left hand 
as well as suffering from pain, numbness and tingling of the 
hand.  Pain would start after several hours of exertional 
activities.  On examination, strength was 5/5 of the upper 
extremities.  There was no weakness of the left wrist 
muscles.  The diagnosis was left carpal tunnel syndrome which 
may contribute to some of his pain and numbness.  

On VA orthopedic examination in June 1998, the veteran 
complained of gradually increasing loss of strength of the 
left upper extremity with loss of grip strength.  He reported 
that the wrist was subject to easy fatigability.  After 
several hours on the job, the veteran would experience marked 
loss of grip strength secondary to reflex pain inhibition.  
Flare-ups of the left wrist depended on the level of use.  
Active range of motion of the left wrist included extension 
to 40 degrees, flexion to 40 degrees, radial deviation to 10 
degrees and ulnar deviation to 20 degrees.  The grind test 
produced mild discomfort about the left wrist.  X-rays did 
not reveal a marked arthrosis.  There was a minor osteophyte 
formation about the radial styloid of the left wrist and some 
diminished loss of cartilage space at the radial carpal 
joint.  The diagnosis was mild to moderate degenerative 
arthritis of the left radial wrist and some diagnostic 
evidence of mild left carpal tunnel syndrome.  

The record shows that in August 1999, the veteran was 
scheduled for VA examinations in September 1999 at the Poplar 
Bluff VA medical center.  The veteran failed to appear for 
the scheduled VA genitourinary, orthopedic and neurological 
examinations.  When the veteran failed to appear for 
examinations on September 21, 1999, by letter, the veteran 
was informed of a second appointment.  The veteran again 
failed to report.  

A letter from the RO to the veteran in September 2000 
indicates that although the veteran had appeared for VA 
examinations in April and June 1998, those examinations did 
not comply with the Board's remand directives.  Consequently 
further examinations were scheduled in September 1999 which 
he failed to report for.  It was noted that the Board had 
directed that the requested examinations be conducted as they 
were necessary to fairly decide his appeal.  The veteran was 
requested to submit his intent, in writing, to report for 
additional examinations.  It was concluded that his failure 
to report for scheduled VA examinations would result in an 
unfavorable determination in his appeal.  Under the 
presumption of regularity of the official acts of public 
officers, it is presumed that the September 1999 scheduling 
letters and the September 2000 notice letter were mailed by 
VA employees to the veteran's address on the dates indicated.  
Gold v. Brown, 7 Vet. App. 315 (1995).  

An unrelated letter was mailed to the veteran at his address 
of record by the RO in late December 2000.  This letter was 
returned to the RO by the post office as being not 
deliverable in January 2001.  

On VA form 646, prepared by the veteran's local 
representative in May 2002, it was indicated that the veteran 
had made no attempt to contact the AMVETS' office since the 
last remand in February 1998 was sent to him.  

Essentially, the veteran contends that the manifestations of 
his service-connected left wrist and residuals of shell 
fragment wound of the perineum are more severe than are 
represented by the currently assigned disability ratings and 
that service connection should be afforded for testicular 
disability.  VA has a duty to assist the veteran in the 
development of facts pertinent to his claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 
5103A); 38 C.F.R. §§ 3.103, 3.159 (2000).  VA's duty to 
assist includes obtaining medical records and medical 
examinations where indicated by the facts and circumstances 
of the case.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The veteran was afforded examinations in relation to his 
claims and the RO has obtained available medical records. The 
record does not indicate that there are pertinent medical 
records pertaining to his claim which exist but have not 
already been furnished.  

As noted in the introduction above, as the veteran disagreed 
with the initial rating assigned to the service- connected 
left wrist and residuals of shell fragment wound 
disabilities, these issues remains "original claims" and do 
not constitute new claims for increase.  See Fenderson, 12 
Vet. App. 119.  The claim of service connection for 
testicular disability, likewise, is an original compensation 
claim.  Significantly, it must be noted that individuals for 
whom reexaminations have been authorized and scheduled are 
required to report for such examinations.  38 C.F.R. §§ 
3.326(a), 3.327(a) (2001).  38 C.F.R. § 3.655 (2001) 
provides, in pertinent part, that when a claimant fails, 
without good cause, to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, or the death of an immediate 
family member.

As noted above, VA medical examinations were scheduled in 
September 1999 to which the veteran failed to report.  These 
examinations were necessary to verify the current severity of 
his service-connected disabilities and to determine whether 
service connection should be granted.  See 38 C.F.R. §§ 
3.327(a) and 3.655.  The record reflects that the veteran did 
not attempt to reschedule the September 1999 examinations, 
and good cause for his failure to report for the scheduled 
examinations has not been demonstrated.  To the contrary, the 
record shows that the veteran has failed to respond to 
communications from VA and from his representative since he 
was sent the February 1998 remand.  Further, as noted above, 
the record indicates that he was properly notified of the 
scheduled examination as all correspondence from the RO to 
the veteran was sent to his last known address and was not 
returned as undeliverable.  Thus, in accordance with 38 
C.F.R. § 3.655(b), the Board will decide all three issues on 
appeal based on the evidence of record.


Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The Department of 
Veterans Affairs (VA) has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. §§ 4.1 and 4.2 
which require that each disability be viewed in relation to 
its entire recorded history, that there be emphasis upon the 
limitation of activity imposed by the disabling condition, 
and that each disability be considered from the point of view 
of the veteran working or seeking work.  When there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  Id. at 
57-58; Solomon v. Brown, 6 Vet. App. 396 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3 (2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing 
Gilbert, 1 Vet. App. at 54).

38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

Applicable regulations further provide that: 

Disability of the musculoskeletal system 
is primarily the inability, due to damage 
or infection in parts of the system, to 
perform the normal working movements of 
the body with normal excursion, strength, 
speed, coordination and endurance.  It is 
essential that the examination on which 
ratings are based adequately portray the 
anatomical damage, and the functional 
loss, with respect to all these elements.  
The functional loss may be due to absence 
of part, or all, of the necessary bones, 
joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.  
Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show 
evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity or the like. 

38 C.F.R. § 4.40 (2001).  

As regards the joints the factors of 
disability reside in reductions of their 
normal excursion of movements in 
different planes.  Inquiry will be 
directed to these considerations: 

(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.). 

(b)	More movement than normal (from 
flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.). 

(c)	Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.). 

(d)	Excess fatigability. 

(e)	Incoordination, impaired ability to 
execute skilled movements smoothly. 

(f)	Pain on movement, swelling, 
deformity or atrophy of disuse.

Instability of station, disturbance of 
locomotion, interference with sitting, 
standing and weight-bearing are related 
considerations.

38 C.F.R. § 4.45 (2001).  

In DeLuca v. Brown,  8 Vet. App. 202 (1995), the  Court held 
that in evaluating a service-connected disability involving a 
joint, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
Court held that Diagnostic Codes pertaining to range of 
motion do not subsume 38 C.F.R. § 4.40 and § 4.45, and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 
does not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
use during flare-ups.  The Court remanded the case to the 
Board to obtain a medical evaluation that addressed whether 
pain significantly limits functional ability during flare-ups 
or when the joint is used repeatedly over time.  The Court 
also held that the examiner should be asked to determine 
whether the joint exhibits weakened movement, excess 
fatigability or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability or incoordination.  

Left wrist

With regard to the left wrist, X-rays have showed the 
presence of degenerative changes.  Arthritis due to trauma, 
substantiated by X-ray findings (as is the case here), is 
rated as degenerative arthritis.  38 C.F.R. Part 4, Code 5010 
(2001).  Degenerative arthritis established by X-ray 
findings, under Diagnostic Code 5003, is rated on the basis 
of limitation of motion under the appropriate diagnostic code 
for the joint involved.

The left wrist is also rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5215, for limitation of motion of the wrist.  
Under Diagnostic Code 5215, a 10 percent evaluation may be 
assigned for palmar flexion limited in line with the forearm, 
and for dorsiflexion less than 15 degrees.  A 10 percent 
evaluation is the only assignable rating under this 
diagnostic code for both the major and minor extremities.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5214, a 20 percent 
evaluation may be assigned for favorable ankylosis of the 
minor wrist in 20 degrees to 30 degrees dorsiflexion and a 30 
percent evaluation is warranted for the dominant wrist.  A 30 
percent evaluation may be assigned under this diagnostic code 
for ankylosis of the minor wrist in any other position, 
except favorable ( a 40 percent rating is warranted for the 
dominant wrist); a 40 percent evaluation requires unfavorable 
ankylosis in any degree of palmar flexion, or with ulnar or 
radial deviation.

The veteran's left wrist disability is currently evaluated as 
10 percent disabling under DC 5215 for limitation of motion.  
This is the higher possible evaluation which can be assigned 
under this DC.  In order to receive a higher evaluation would 
require evidence of at least favorable ankylosis in 20 to 30 
degrees of dorsiflexion.  The medical record, however, fails 
to demonstrate the presence of ankylosis.  The only avenue 
left for the veteran would be a showing of the functional 
equivalent of favorable ankylosis in 20 to 30 degrees of 
dorsiflexion under the holding in DeLuca v. Brown,  8 Vet. 
App. 202 (1995) (greater limitation of motion due to pain on 
use, including use during flare-ups).  In this case, the 
Board attempted to obtain a medical evaluation that would 
address whether pain significantly limited functional ability 
of the veteran's left wrist during flare-ups or when the 
joint is used repeatedly over time.  As documented above, the 
veteran failed to appear for scheduled examinations 
effectively preventing the Board from obtaining a DeLuca 
evaluation.  Accordingly, based on the evidence of record, 
the preponderance of the evidence is against the veteran's 
claim for a higher evaluation for left wrist disability.


Residuals of shell fragment wound of perineum

The veteran is currently service connected for the residuals 
of a shell fragment wound of the perineum with retained 
foreign bodies.  Such wounds often result in impairment of 
muscle, bone and/or nerve.  Through and through wounds and 
other wounds of the deeper structures almost invariably 
destroy parts of muscle groups.  See 38 C.F.R. § 4.47 (2001).  
Muscle Group damage is categorized as slight, moderate, 
moderately severe and/or severe and evaluated accordingly 
under 38 C.F.R. § 4.56.  Evaluation of residuals of gunshot 
wound injuries includes consideration of resulting impairment 
to the muscles, bones, joints and/or nerves, as well as the 
deeper structures and residual symptomatic scarring.  See 38 
C.F.R. §§ 4.44, 4.45, 4.47, 4.48, 4.49, 4.50, 4.51, 4.52, 
4.53, 4.54 (2001).  In considering the residuals of such 
injuries, it is essential to trace the medical-industrial 
history of the disabled person from the original injury, 
considering the nature of the injury and the attendant 
circumstances, and the requirements for, and the effect of, 
treatment over past periods, and the course of the recovery 
to date.  38 C.F.R. § 4.41 (2001).

For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions, which 
include SIX muscle groups for the pelvic girdle and thigh 
(Diagnostic Codes 5313 through 5318).  See 38 C.F.R. § 
4.55(b).  For muscle group injuries in different anatomical 
regions which do not act upon ankylosed joints, each muscle 
group injury shall be separately rated and the ratings 
combined only under the provisions of 38 C.F.R. § 4.25.  See 
38 C.F.R. § 4.55(f).  For compensable muscle groups which are 
in the same anatomical region but do not act on the same 
joint, the evaluation of the most severely injured muscle 
group will be increased one level and used as the combined 
evaluation for the affected muscle groups.  See 38 C.F.R. § 
4.55(e).

The rating criteria for muscle group injuries were changed 
effective July 13, 1997, during the pendency of this appeal.  
62 Fed. Reg. No. 106, 30235-30240 (June 3, 1997). [codified 
at 38 C.F.R. §§ 4.55-4.73 Diagnostic Codes 5301-5329; 38 
C.F.R. §§ 4.47-4.54, 4.72 were removed and reserved].  The 
defined purpose of these changes was to incorporate updates 
in medical terminology, advances in medical science, and to 
clarify ambiguous criteria.  The comments also clarify that 
such were not intended as substantive changes.  See 62 Fed. 
Reg No. 106, 3-225-30237.

The evaluation of the same disability under various diagnoses 
is to be avoided.  See 38 C.F.R. § 4.14 (1999).  In Esteban 
v. Brown, 6 Vet. App. 259, 262 (1994), the Court held that 
two separate disability ratings are possible in cases in 
which the veteran has separate and distinct manifestations 
from the same injury.

In this case, residuals of shell fragment wounds of the 
perineum have been evaluated as noncompensably disabling 
under DC 7805 since service connection was granted in May 
1990.  Relative to the consideration of a higher evaluation 
for a scar, DC 7805 provides that scars are rated on 
limitation of function of the part affected.  Under DC 7804, 
superficial scars which are tender and painful on objective 
demonstration warrant a 10 percent evaluation.  38 C.F.R. § 
4.118, Diagnostic Code 7804.  And under DC 7803, superficial 
poorly nourished scars with repeated ulceration warrant a 10 
percent evaluation.  The evidence of record, however, fails 
to show the presence of the criteria needed for the 
assignment of a 10 percent evaluation under DC's 7803, 7804 
or 7805.  

The residuals of shell fragment wound should be evaluated 
under one of the DC's for muscle injuries; however, the 
veteran has not received an examination for muscle injury.  
Furthermore, the veteran has failed to appear for scheduled 
VA examinations which would have contained the necessary 
medical information to evaluate any muscle injury present.  
In addition, diagnostic testing as recommended during April 
1998 VA examinations, which could have revealed additional 
residual disability, was not accomplished due to the 
veteran's failure to report for examinations.  Accordingly, 
based on the evidence of record, the preponderance of the 
evidence is against the veteran's claim for a higher 
evaluation for residuals of shell fragment wound of the 
perineum with retained foreign bodies.

 Extraschedular evaluations

As to the question of an extraschedular rating relative to 
the two claims at bar, the schedular disability evaluations 
that have been assigned adequately compensate him for 
disability stemming from these disorders.  There also has 
been no showing that the veteran's disabilities have 
necessitated frequent periods of hospitalization or that the 
severity of the conditions otherwise render impracticable the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  




Service connection for disability of the testicles

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (2001).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2001).  

The regulations further provide that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

The veteran contends that he suffers from testicular 
disability that is the result of an injury suffered during 
service.  The evidence does not support this claim.  The 
medical record clearly fails to substantiate the presence of 
a disability of the testicles either currently or at any time 
during the veteran's life.  Once again, the veteran's failure 
to report for additional VA examinations precluded VA from 
performing additional tests which may have revealed 
information regarding putative disability of the testicles.  
In lieu thereof, in the absence of evidence to establish the 
current presence of a claimed disability, there can be no 
valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The only 
evidence that would support the veteran's claim that he 
currently suffers from testicular disability that is related 
to service is found in his statements and testimony; however, 
lay evidence is inadequate to establish a medical diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, 
the preponderance of the evidence is against the veteran's 
claim.


ORDER

Entitlement to a rating in excess of 10 percent for the 
service connected left wrist disability with traumatic 
arthritis is denied.

Entitlement to a compensable evaluation for the service 
connected residuals of a shell fragment wound of the perineum 
with retained foreign body is denied.

Entitlement to service connection for residuals of an injury 
to the testicles is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

